Citation Nr: 1411524	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for De Quervain's tenosynovitis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied entitlement to the benefit sought.

The Veteran testified at a September 2011 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has argued that a pre-existing left wrist disability was aggravated by an in-service injury.  However, the Veteran underwent an examination for entry into active duty in August 1960, and the examiner specified that the wrist was "ok."  There were no "defects, infirmities, or disorders" noted, and so the Veteran must be presumed sound.  While that presumption is rebuttable, the Government must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Government simply cannot meet that burden here in light of contemporaneous records showing no disability at entry.

The question on appeal, then, is whether it is at least as likely as not currently diagnosed De Quervain's tenosynovitis of the left wrist was caused or aggravated by service.  In May 1962, the Veteran did sustain a left hand injury, documented in service treatment records.  He competently and credibly reports that he fell on his left hand and wrist while chasing a trespasser in a dark hangar.  

The duty to assist requires that an examination be provided to obtain a nexus opinion where there is competent and credible evidence of current disability, and an indication of a possible link between the two.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, while an examination was afforded the Veteran in September 2009, the examiner was not asked to provide a nexus opinion, and he was not able to review the entire, accurate claims file in connection with the examination.  The examination is therefore not adequate for adjudication purposes.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, at the September 2011 hearing, the Veteran stated that "a couple of years" prior a Dr. B at the VA medical center (VAMC) in Lyons, New Jersey, had examined the wrist and rendered an etiology opinion of some type.  The VA records currently associated with the claims file do not include the time period referred to by the Veteran.  On remand, updated, complete VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from VAMC Lyons for the period of March 2008 to the present.

2.  After completion of the above, schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether any current left wrist disability, to include De Quervain's tenosynovitis, is at least as likely as not caused or aggravated by the May 1962 fall and documented left hand injury in service.  For purposes of examination, while a left wrist fracture prior to service is established, the Veteran is presumed to have been sound at entry into service vis a vis the left wrist.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


